Exhibit 10.2(d)

AMENDMENT NO. 4
TO
AMENDED AND RESTATED SHAREHOLDERS’ AGREEMENT

 

THIS AMENDMENT NO. 4 TO THE AMENDED AND RESTATED SHAREHOLDERS’ AGREEMENT is
effective as of July 25, 2001 and is entered into by and among Nextel Partners,
Inc., a Delaware corporation (the “Company”), and the shareholders listed on the
signature pages hereto (collectively, the “Signatories”).

 

WHEREAS, the parties hereto are parties to that certain Shareholders’ Agreement,
dated as of January 29, 1999 (the “Original Shareholders’ Agreement”), as
amended and restated on February 18, 2000, by and among the Company and the
other parties specified therein, as further amended by Amendment No. 1 thereto
effective as of February 22, 2000, by and among the Company and the other
parties specified in such Amendment No. 1, as further amended by Amendment No. 2
effective as of March 20, 2001, by and among the Company and the other parties
specified in such Amendment No. 2, and as further amended by Amendment No. 3
effective as of April 18, 2001, by and among the parties specified in such
Amendment No. 3 (collectively, the “Shareholders’ Agreement”);

 

WHEREAS, the parties have determined to amend the Shareholders’ Agreement in
accordance with Section 8.04 thereof, as provided herein;

 

NOW, THEREFORE, each of the parties hereto agrees to amend the Shareholders’
Agreement as follows:

 

1.             New Section 3.10.  There is hereby inserted into the
Shareholders’ Agreement a new Section 3.10, immediately after existing Section
3.09 and immediately prior to existing Article 4, which shall read as follows:

 

“Section 3.10.  Hedging Transactions.  Notwithstanding anything in this
Agreement to the contrary, the Shareholders may transfer their Shares without
complying with the provisions set forth in Section 3.01(c), the second sentence
of Section 3.04(c) or Sections 3.05, 3.06 and 3.07 of the Shareholders’
Agreement in a transaction that constitutes a bona fide “hedging transaction,”
such as a variable pre-paid forward hedge or similar transaction, for the sole
purpose of offsetting such Shareholder’s investment risk with respect to the
Shareholders’ equity investment in the Company; provided, however, that (a) in
any such transaction, a Shareholder may not subject to the hedging transaction
more than an aggregate of 20% of such Shareholder’s Initial Ownership, (b) a
Shareholder may not engage in more than one hedging transaction in any
twelve-month period and (c) the date that the Shareholder executes any documents
or otherwise commits to engage in any such hedging transaction must be at least
twelve months prior to the date on which the Shareholders’ ownership interest in
any of the Shares involved in such hedging transaction are transferred, assigned
or otherwise conveyed; provided, further, that all other provisions of the
Shareholders’ Agreement shall continue to apply to such hedging transactions,
including, without limitation, (x) the terms and conditions of Section 3.04(d)
and (y) each of Eagle River, Motorola and each Management Shareholder and their
respective Permitted Transferees shall nevertheless remain subject to the terms
and conditions of Section 3.04(a) of this Agreement.”

 


2.             The parties hereto hereby acknowledge that pursuant to Section
6.01(a) of the Shareholders’ Agreement, upon written consent of all parties to
that certain IPO Approval and Lockup Agreement dated effective as of February
22, 2000, as amended as of April 18, 2001, a Demand Registration may be made
prior to August 22, 2001.

 

3.             Definitions.

 

Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Shareholders’ Agreement.

 

SIGNATURE PAGES FOLLOW

 


IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 4 to
Amended and Restated Shareholders’ Agreement to be duly executed by their
respective authorized officers.

 

 

NEXTEL PARTNERS, INC.,
a Delaware corporation

 

 

 

 

 

 

 

By:

/s/  JOHN CHAPPLE

 

 

Name: John Chapple

 

 

Title: CEO

 

 

Date: 6/22/01

 

 

 

 

 

 

 

NEXTEL WIP CORP.,
a Delaware corporation

 

 

 

 

 

 

 

By:

/s/  TIMOTHY DONAHUE

 

 

Name:  Timothy Donahue

 

 

Title:  President

 

 

Date:

 

 

 

 

 

 

 

DLJ MERCHANT BANKING PARTNERS II, L.P.,
a Delaware Limited Partnership

 

 

 

 

 

 

 

By:

/s/  ANDY RUSH

 

 

Name:  Andy Rush

 

 

Title:  MD

 

 

Date:  June 26, 2001

 

 

 

 

 

 

 

DLJ MERCHANT BANKING PARTNERS II–A, L.P.,
a Delaware Limited Partnership

 

 

 

 

By:

DLJ Merchant Banking II, Inc.,
as managing general partner

 

 

 

 

By:

/s/  ANDY RUSH

 

 

Name:  Andy Rush

 

 

Title:  MD

 

 

Date:  June 26, 2001

 

 

 

 

DLJ OFFSHORE PARTNERS II, C.V.,
a Netherlands
 Antilles Limited Partnership

 

 

 

 

 

 

By:

DLJ Merchant Banking II, Inc.,
as advisory general partner

 

 

 

 

 

 

 

By:

/s/  ANDY RUSH

 

 

Name:  Andy Rush

 

 

Title:  MD

 

 

Date:  6/26/01

 

 

 

 

 

 

 

DLJ DIVERSIFIED PARTNERS, L.P.,
a Delaware Limited Partnership

 

 

 

 

By:

DLJ Diversified Partners, Inc.,
as managing general partner

 

 

 

 

By:

/s/  ANDY RUSH

 

 

Name:  Andy Rush

 

 

Title:  MD

 

 

Date:  6/26/01

 

 

 

 

 

 

 

DLJ DIVERSIFIED PARTNERS-A, L.P.,
a Delaware Limited Partnership

 

 

 

 

By:

DLJ Diversified Partners, Inc.
as managing general partner

 

 

 

 

 

 

 

 

 

By:

/s/  ANDY RUSH

 

 

Name:  Andy Rush

 

 

Title:  MD

 

 

Date:  6/26/01

 

DLJ MILLENNIUM PARTNERS, L.P.,
a Delaware Limited Partnership

 

 

 

 

By:

DLJ Merchant Banking II, Inc.
as managing general partner

 

 

 

 

 

 

By:

/s/  ANDY RUSH

 

 

Name:  Andy Rush

 

 

Title:  MD

 

 

Date:  6/26/01

 

 

 

 

 

 

 

DLJ MILLENNIUM PARTNERS-A, L.P.

 

 

 

 

By:

DLJ Merchant Banking II, Inc.
as managing general partner

 

 

 

 

 

 

 

 

 

By:

/s/  ANDY RUSH

 

 

Name:  Andy Rush

 

 

Title:  MD

 

 

Date:  6/26/01

 

 

 

 

 

 

 

DLJMB FUNDING II, INC.,
a Delaware corporation

 

 

 

 

 

 

 

By:

/s/  ANDY RUSH

 

 

Name:  Andy Rush

 

 

Title:  MD

 

 

Date:  6/26/01

 

 

 

 

 

 

 

DLJ FIRST ESC, L.P

 

 

 

 

By:

DLJ LBO Plans Management Corporation,
as manager

 

 

 

 

 

 

 

By:

/s/  ANDY RUSH

 

 

Name:  Andy Rush

 

 

Title:  MD

 

 

Date:  6/26/01

 

DLJ EAB PARTNERS, L.P.

 

 

 

 

By:

DLJ LBO Plans Management Corporation,
as managing general partner

 

 

 

 

 

 

 

By:

/s/  ANDY RUSH

 

 

Name:  Andy Rush

 

 

Title:  MD

 

 

Date:  6/26/01

 

 

 

 

 

 

 

DLJ ESC II, L.P.

 

 

 

 

By:

DLJ LBO Plans Management Corporation,
as manager

 

 

 

 

 

 

 

By:

/s/  ANDY RUSH

 

 

Name:  Andy Rush

 

 

Title:  MD

 

 

Date:  6/26/01

 

 

 

 

 

 

 

UK INVESTMENT PLAN 1997 PARTNERS,
a Delaware Limited Partnership

 

 

 

 

By:

UK Investment Plan 1997 Partners, Inc.,
as general partner

 

 

 

 

 

 

 

By:

/s/  ANDY RUSH

 

 

Name:  Andy Rush

 

 

Title:  MD

 

 

Date:  6/26/01

 

MADISON DEARBORN CAPITAL PARTNERS II, L.P.

 

 

 

 

By:

Madison Dearborn Partners II, L.P.,
its General Partner

 

 

 

 

By:

Madison Dearborn Partners Inc.,
its General Partner

 

 

 

 

By:

/s/  ANDREW SINWELL

 

 

Name:  Andrew Sinwell

 

 

Title:  Managing Director

 

 

Date:

 

 

 

 

EAGLE RIVER INVESTMENTS, L.L.C.
a Washington limited liability company

 

 

 

 

 

 

 

 

By:

/s/  DENNIS WEIBLING

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

 

 

 

 

MOTOROLA, INC.,
a Delaware corporation

 

 

 

 

 

 

 

By:

/s/  KEVIN C. STONE

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

 

 

 

 

/s/  JOHN CHAPPLE

 

JOHN CHAPPLE

 

 

 

 

 

 

 

/s/  PERRY SATTERLEE

 

PERRY SATTERLEE

 

 

 

 

 

 

 

/s/  MARK FANNING

 

MARK FANNING

 

 

/s/  JOHN THOMPSON

 

JOHN THOMPSON

 

 

 

 

 

 

 

/s/  DAVID THALER

 

DAVID THALER

 

 

 

 

 

 

 

/s/  DAVID AAS

 

DAVID AAS

 

 

 

 

 

 

 

JDT-JRT, L.L.C.

 

 

 

 

 

 

 

 

 

 

By:

/s/  JOHN D. THOMPSON

 

 

Name:  John D. Thompson

 

 

Title:  Manager

 

 

Date:

 

 

 

 

 

 

 

JRC COHO, L.L.C.

 

 

 

 

 

 

 

 

 

 

By:

/s/  JOHN H. CHAPPLE

 

 

Name:  John H. Chapple

 

 

Title:  Manager

 

 

Date:

 

 

 

 

 

 

 

PSS-MSS, LP

 

 

 

 

 

 

 

 

 

 

By:

/s/  PERRY SATTERLEE

 

 

Perry Satterlee, General partner

 